Citation Nr: 1127178	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-32 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh
INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the RO in Columbia, South Carolina. 

In October 2007, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record. 

The issues on appeal were Remanded by the Board in March 2008 and are now ready for disposition. 


FINDINGS OF FACT

1.  A chronic disability of the cervical spine, to include arthritis, was not shown in service or within several years after service discharge; and, the competent and credible evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed cervical spine disorder and his military service.

2.  A chronic disability of the lumbar spine, to include arthritis, was not shown in service or within several years after service discharge; and, the competent and credible evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed lumbar spine disorder and his military service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2010).

2.  A lumbar spine disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2005, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A follow up letter sent in March 2006 fulfilled the Dingess requirements.

With these letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal, which was subsequently readjuciated in a September 2006 statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, private treatment records, and Social Security Administration (SSA) records.  

Further, and in conjunction with the March 2008 Remand, the Veteran underwent VA specialty examinations in April 2008.  The Board finds the VA examinations reflect that the examiner reviewed the Veteran's claims file, past medical history, recorded his current complaints, conducted appropriate examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

Additionally, in October 2007, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2007 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the onset of his cervical and lumbar spine disabilities (T. at p. 7-8)  and whether there were any outstanding medical records available demonstrating an earlier diagnosis.  See T. at p. 12.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the undersigned agreed to hold the case open for 30 days so that the Veteran could submit a favorable medical  opinion to support his claims.  In fact, the Veteran did submit an opinion following the hearing. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection for cervical or lumbar spine disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

(CONTINUED NEXT PAGE)


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


a. Aggravation of a Preexisting Disability

As will be discussed in greater detail below, the Veteran claims that his current cervical spine disorder is a direct result of his active service.  He alternately argues that service connection is warranted on the basis of aggravation of a preexisting condition.  Specifically, referencing recent diagnoses of him having a congenital cervical spine fusion, he maintains that this condition was aggravated by his active service.

In addition to the regulations cited above, VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by "clear and unmistakable" (obvious or manifest) evidence that the Veteran's disability was both 1) pre-existing and 2) not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

The Veteran's service entrance examination and report of medical history did not note any cervical spine problems.  The presumption of service connection would thereby attach.  However, notwithstanding the foregoing, the Board finds that there is clear and unmistakable evidence to rebut the presumption of soundness as it related to the C3-4 vertebrae.  

Specifically, a February 2001 private MRI revealed a congenital fusion at C3-4.  A June 2006 VA examination regarding neurological disorders noted that the Veteran had an "incidental" congenital cervical spine fusion at C3-4.  Thus, by its very nature, there is evidence establishing that this cervical spine disability existed prior to service. 

Turning to the question of aggravation, the evidence does not support a finding of a worsening of the Veteran's cervical spine in service.  Service treatment records were silent as to any complaints of neck pain or injury.  Moreover, and of significant import, an April 2008 VA neurologist opined that the Veteran's cervical spine disorder "less likely than not" aggravated by service.  The examiner based his opinion on the fact that there was no evidence of in-service trauma which would have aggravated any preexisting spine disorder.  To this, the examiner added that current radiology findings indicated that the Veteran's cervical spine osteoarthritis related to the congenital fusion is only a little worse than what would be expected for the Veteran's age, which again tended to refute any finding of aggravation as a result of service.  He also noted that the Veteran had a very physically demanding occupation as a fire-fighter following service.  

Further, the Board notes that a private treatment record dated in July 1995 indicated that the cervical spine disorder was aggravated by the Veteran's required daily running routine related to his job as a fire fighter.  

In sum, because the February 2001 MRI indicates that the disability related to C3-4 is congenital, the Board finds that the disability preexisted service but that a claim for aggravation is not warranted.  Moreover, the service treatment records did not indicate an aggravation in the preexisting cervical spine disability related to C3-4, private treatment records did not support a claim of aggravation during service, and an April 2008 VA examination expressly determined that the disability was not aggravated by service.  Based on the foregoing, the Board finds that service connection of a cervical spine disability under the theory of aggravation is not warranted. 

(CONTINUED NEXT PAGE)


b. Direct Service Connection 

At the outset, the Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. § 3.303(c) (2010).  Thus, regardless as to the question of whether or not the Veteran's congenital fusion at C3-4 was aggravated by service, service connection may not be granted regarding any congenital disability at C3-4 as a matter of law.  Nevertheless, attention is directed to the February 2001 private MRI referenced above.  That report revealed additional cervical spine disorders that were not identified as congenital defects, including spondylosis with disc bulge eccentric to the right at C5-6.  Moreover, a private treatment record dated in 1999 attributed all of his symptoms to his cervical osteoarthritis with radiculopathy at C6-7.  There is no clear and unmistakable evidence that the current disorders related to C5-6 or C6-7 preexisted service.  Therefore, the Board will consider the remaining cervical spine disorders on a direct basis. 

As noted above, service treatment records were silent as to cervical spine symptomatology or treatment.  Service treatment records were also silent as to lumbar spine symptomatology or treatment.  Moreover, the Veteran's separation examination revealed a normal spine.  Thus, the Board finds that the service records do not show chronic residuals associated with cervical or lumbar complaints during active service or at the time of discharge. 

Post-service treatment records reflect objective evidence of treatment for lumbar spine pain in 1994 and cervical spine pain in 1995.  As noted above, a February 2001 private MRI noted spondylosis with disc bulge eccentric to the right at C5-6.  Further, an April 2001 private MRI noted degenerative disc disease of the lumbar spine.  There is no evidence pre-dating 1994 that references or identifies a diagnosis of arthritis of the cervical or orthopedic spines.  Thus, as the first evidence of degenerative disease appeared approximately 20 years post service, presumption of service connection for arthritis as per 38 C.F.R. §§ 3.307 and 3.309 is not for application. 

Despite the absence of documented in-service and post-service symptomatology related to the cervical and lumbar spine for many years, the evidence includes the Veteran's statements asserting continuity of symptoms since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report symptoms of neck and back pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is equally competent to report having hurt his back following long days of strenuous activity in service or while playing football.  

However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Particular attention is given to a December 1994 private treatment report that specifically notes and identifies several post-service low back injuries that were related to the Veteran's duties as a fireman.  Significantly, no reference was made to the Veteran's active service or continued symptomatology since that time.  Emphasis is also given to the documented complaints of neck pain in a private treatment record dated in July 1995, in which the Veteran was treated for neck pain as well as other disorders not on appeal.  At that time, the Veteran did not relate his pain to service or complain that he had experienced the pain for many years.  Further, a February 1999 private treatment record indicated a report of neck pain for one month.  A September 1999 private treatment record similarly indicated treatment for severe neck and back pain following a fall on the job, a week or two prior to the date of treatment.  Records contemporaneous with spinal surgery performed in 2001 also make no reference to the Veteran's active service.  Indeed, those records do not identify back or neck symptoms prior to the 1994 time period.  A May 2003 private treatment record indicated a report of chronic back pain since February 1995.  Thus, taken in its aggregate, the Board finds that the Veteran's recent assertion that his neck and back problems have existed since service to lack credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (held that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cervical or lumbar spine disorders to active duty, despite his contentions to the contrary.    

The Board has considered the Veteran's private treatment records as well as VA examination reports.  As noted above, private MRI findings revealed current diagnoses including a disk bulge at C5-6 and L5-S1. The bulge at L5-S1 resulted in fusion surgery as well as degeneration of L4-5.  Spondylosis and arthritic changes were noted in both the cervical and lumbar spine segments.  The Board acknowledges that a private medical opinion by Dr. J, dated in October 2007, indicated that it was at least as likely as not that the Veteran's chronic disabilities of the cervical and lumbar spine had their genesis in service.  The private physician indicated that the rigorous physical demands of military service, to include playing football, could cause a disease process to originate, as could heavy lifting and repetitive movement of supplies and equipment in a warehouse environment.  The Board notes that the practitioner did not identify the exact cervical and lumbar spine disabilities.  It is also observed that Dr. J. is a family practitioner and not a specialist in the relevant fields of orthopedics or neurology.

Further, while Dr. J. stated that he reviewed the Veteran's medical and military history, it is unclear what records were considered.  Indeed, the Board is perplexed because, as noted, there is no evidence of injury or treatment in service.  Such causes to the Board to question whether Dr. J. in fact reviewed the Veteran's actual service treatment records or whether the report came from the Veteran himself.  Dr. J. also provided a speculative opinion, indicating that disease "could" originate from the conditions in service, and did not provide any rationale based on actual facts.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of the veteran's disorder).  See also Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement of a physician based on a factual premise or history as related by the veteran).

In contrast, the two April 2008 VA examination reports and opinions by a neurologist and VA physician both contained opinions that it was less likely than not that the Veteran's current neck and back problems were related to his military service.  The VA neurologist's rationale was threefold.  First, there was no evidence in his service treatment records of any condition that would contribute to the instigation or aggravation of any arthritic process.  Second, the Veteran's MRI study revealed only a little more than would be expected for osteoarthritis of a man at his age.  And, third, the herniated disk that was discovered in the lumbosacral spine was acute and not chronic.  Thus, the neurologist concluded, it would be unreasonable to assume that an acute disk had been present between 1974 and 2001.  Similarly, a VA physician, specializing in occupational medicine, provided similar rationale for his negative opinion.  He stated there was no documentation of any injury or treatment to the cervical or lumbar spine areas in service and the Veteran carried out a strenuous physical occupation as a firefighter following his military service.  

Although the Board may not ignore medical opinion evidence, greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, for the reasons explained above, the Board affords greater weight to the opinions contained in the April 2008 VA examination reports. See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  Both reports contained a sound rationale for the negative opinions provided.  Both reports also reflect that the examiners reviewed the veteran's entire claims folder prior to finding that it was unlikely that the Veteran's cervical and lumbar spine disorders were not related to his military service.  One of the April 2008 reports was also prepared by a neurologist.  Finally, the two negative reports simply outweigh the one positive opinion.

Additionally, the Board has considered the Veteran's statements asserting a nexus between his current low back disorder and active service.  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his cervical and lumbar spine disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because degenerative disease and disk budges are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his cervical and lumbar spine disorders are found to lack competency.

In any event, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records (indicating a disorder that began years after service) and the VA medical opinions cited above.  The Board finds it to be particularly significant the Veteran first filed a claim for service connection for cervical and lumbar spine disorders in August 2005, nearly three decades after leaving service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The Board recognizes that the Veteran has been awarded SSA disability benefits for neck and back disabilities.  However, the SSA determination is not binding on the VA as SSA subscribes to different statutory and regulatory criteria. Collier v. Derwinski, 1 Vet. App. 413 (1991).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.







(CONTINUED NEXT PAGE)


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


